 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     JUAN PINA
 6
                             IN THE UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9                                                  )    Case No.: 1:18-cr-0100 DAD-BAM
     UNITED STATES OF AMERICA,                      )
10                                                  )    STIPULATION AND ORDER TO
                     Plaintiff,                     )    CONTINUE THE STATUS
11                                                  )    CONFERENCE
            vs.                                     )
12                                                  )
     JUAN PINA,                                     )
13                                                  )
                     Defendant                      )
14
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE
15
     BARBARA A. MCAULIFFE AND BRIAN DELANEY, ASSISTANT UNITED STATES
16
     ATTORNEY:
17
            COMES NOW Defendant, JUAN PINA, by and through his attorney of record, DAVID
18
     A. TORRES, hereby requesting that the status conference hearing currently set for Tuesday,
19
     November 13, 2018 be continued to Monday, January 29, 2018.
20
             Counsel is requesting additional time to complete further investigation and negotiation of
21
     plea agreement. I have spoken to AUSA Brian Delaney, and he has no objection to continuing
22
     the sentencing hearing.
23
            The parties also agree the delays resulting from the continuance shall be excluded in the
24
     interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
25
            ///




                                                     1
 1            IT IS SO STIPULATED.

 2                                                                           Respectfully Submitted,

 3   DATED:11/8/18                                                           /s/ David A Torres                ___
                                                                             DAVID A. TORRES
 4                                                                           Attorney for Defendant
                                                                             JUAN PINA
 5

 6

 7   DATED: 11/8/18                                                          /s/ Brian Delaney__________
                                                                             BRIAN DELANEY
 8                                                                           Assistant U.S. Attorney

 9

10

11                                                        ORDER

12            IT IS SO ORDERED that the 2nd Status Conference is continued from November 13,

13   2018 to January 28, 20191 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is

14   excluded pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).

15

16   IT IS SO ORDERED.

17
         Dated:      November 8, 2018                                   /s/ Barbara      A. McAuliffe                _
18                                                                UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
     1
     The Court assumes the parties’ Stipulation contained a typographical error and the date the parties meant to select
     was the Court’s regularly scheduled status hearing date of January 28, 2019.




                                                              2
